Name: Council Directive 76/837/EEC of 25 October 1976 amending Directive 72/159/EEC on the modernization of farms
 Type: Directive
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production
 Date Published: 1976-11-04

 Avis juridique important|31976L0837Council Directive 76/837/EEC of 25 October 1976 amending Directive 72/159/EEC on the modernization of farms Official Journal L 302 , 04/11/1976 P. 0019 - 0020 Greek special edition: Chapter 03 Volume 16 P. 0151 Spanish special edition: Chapter 03 Volume 11 P. 0064 Portuguese special edition Chapter 03 Volume 11 P. 0064 COUNCIL DIRECTIVE of 25 October 1976 amending Directive 72/159/EEC on the modernization of farms (76/837/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas those amounts which are expressed in units of account in Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 on the modernization of farms (2), concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3) and concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4) respectively, and in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), have suffered substantial losses in purchasing power as a result of inflation ; whereas, in order to restore them to the level of financial incentive laid down, they must be increased in line with the rate of inflation which has occurred; Whereas it is possible to introduce in stages the necessary increases in the amounts ; whereas, as an initial step, the amounts referred to in Article 9 (2) and Article 11 (1) of Directive 72/159/EEC urgently need to be increased; Whereas it seems appropriate that Member States, in which the amount of aid in terms of national currency has already increased considerably as a result of monetary developments since the introduction of the system of incentives to encourage the keeping of accounts referred to in Article 11 (1) of Directive 72/159/EEC, should be authorized to fix temporarily the amount of aid at a level between the present level and the level fixed by this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 72/159/EEC shall be amended as follows: 1. The amount in Article 9 (2) which, after amendment by Commission Regulation (EEC) No 571/76 (6) is 42 060 units of account, shall be replaced by 53 333 units of account. 2. The amount in Article 11 (1) which, after amendment by Regulation (EEC) No 571/76 is 473 units of account, shall be replaced by 600 units of account. 3. The following subparagraph shall be added to Article 11 (1): "A Member State, in which the amount of aid expressed in national currency has considerably increased since the introduction of the said system, may be authorized in accordance with the procedure laid down in Article 18 to fix the amount of aid temporarily at a level between 473 units of account and 600 units of account." (1)OJ No C 178, 2.8.1976, p. 41. (2)OJ No L 96, 23.4.1972, p. 1. (3)OJ No L 96, 23.4.1972, p. 9. (4)OJ No L 96, 23.4.1972, p. 15. (5)OJ No L 128, 19.5.1975, p. 1. (6)OJ No L 68, 15.3.1976, p. 1. Article 2 Member States shall bring into force the measures necessary to apply, from 1 January 1977, the amounts fixed in Article 1. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 25 October 1976. For the Council The President A.P.L.M.M. van der STEE